Per Curiam.

The plaintiffs failed to establish the defect which caused the clothes dryer to fall. Although the plaintiffs offered evidence that ropes by which the dryer was suspended were frayed, they offered no proof that these ropes had broken and caused the accident. The proof offered by the defendant tended to establish that after the accident the ropes were intact.
*740The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ., concur.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. Settle order on notice.